Order entered January 15, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01215-CV

                 HIGHLAND CAPITAL MANAGEMENT, L.P., Appellant

                                               V.

                             PATRICK DAUGHERTY, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-04005

                                           ORDER
       Before the Court is district clerk Felicia Pitre’s January 13, 2015, second request for

extension of time to file the record. In her request, she asks for a ten day extension due to the

large volume of some of the pleadings and compliance with text searchable rules. We GRANT

the extension request and ORDER Ms. Pitre to file the clerk’s record no later than TEN DAYS

from the date of this Order. We caution Ms. Pitre that no further extensions of time will be

granted absent extraordinary circumstances.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE